Name: Commission Regulation (EEC) No 1783/89 of 23 June 1989 opening individual sales by tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 89 Official Journal of the European Communities No L 178/ 17 COMMISSION REGULATION (EEC) No 1783/89 of 23 June 1989 opening individual sales by tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1780/89 (4) laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas individual sales by tender shall be held for the export of alcohol to certain third countries for final use as motor fuel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies. Each sale shall be of a quantity of 200 000 hectolitres of alcohol at 100 % vol. 2 . The alcohol offered for sale is intended for export and must be imported into one of the third countries listed below for use exclusively as motor fuel :  Guatemala,  Belize,  Honduras, including the Swan Islands,  El Salvador,  Costa Rica,  St Christopher and Nevis,  Haiti ,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Marin,  Guyana. HAS ADOPTED THIS REGULATION : Article 2 The location and reference numbers of the vats concerned, the volume of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the sale notice for each individual sale . Article 1 1 . Three individual sales by tender shall be held of a total quantity of 600 000 hectolitres of alcohol at 100 % vol. obtained from the distillation operations referred to Article 3 The sale shall take place in accordance with Regulation (EEC) No 1780/89 , and in particular Articles 10 to 17 and 29 to 38 thereof. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 128 , 11 . 5 . 1989, p. 31 . 0 OJ No L 346, 15. 12. 1988, p. 7. (4) See page 1 of this Official Journal . 24. 6 . 89No L 178/18 Official Journal of the European Communities Article 6 By way of derogation from Article 17 (2) of Regulation (EEC) No 1780/89 , 50 % of the quantities awarded must be covered by removal orders by 14 October 1989 . Article 4 The specific conditions applying to the three individual sales by tender and the names and addresses of the intervention agencies concerned shall be given in the sale notices published in the 'C' series of the Official Journal of the European Communities, Article 5 The deadline for the submission of tenders at the address given in the sale notices shall be 12 noon (Brussels time) on 13 July 1989 . Article 7 This Regulation shall enter into force on -the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1989. For the Commission Ray MAC SHARRY Member of the Commission